Exhibit 99.1 HIGHER ONE ELECTS NEW BOARD MEMBER Bank and Regulatory Expert Robert Hartheimer Elected to Higher One Board of Directors NEW HAVEN, Conn. – (BUSINESS WIRE) – Feb. 2, 2012 – Higher One announced today that Robert Hartheimer was elected to its board of directors with a term expiring at the 2012 Annual Meeting of Stockholders.Mr. Hartheimer is a bank and regulatory expert with extensive industry and government experience.He is currently founder and Chief Executive Officer of Hartheimer, LLC, which provides regulatory consulting services to banking, financial services and investment companies.In the past he has served as Director of the FDIC’s Division of Resolutions, a senior regulatory consultant and has held numerous positions with investment banking firms.Mr.
